Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2008

In Re: Eliston George
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1441




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Eliston George " (2008). 2008 Decisions. Paper 1163.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1163


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-89                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 08-1441




                            IN RE: ELISTON F. GEORGE,
                                                  Petitioner




                      On Petition for a Writ of Mandamus from the
                          District Court of the Virgin Islands
                          (Related to D.V.I. No. 07-cv-0055)


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 31, 2008

       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                                  (Filed: May 21, 2008)


                               OPINION OF THE COURT


PER CURIAM.

      On March 21, 2007, George, a prisoner proceeding pro se, petitioned the District

Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, alleging ineffective

assistance of counsel and improper jury instructions. On February 12, 2008, George
petitioned this Court for a writ of mandamus, seeking an order compelling the District

Court to act upon his habeas corpus petition.

       In the intervening time, on January 31, 2008, the District Court entered an order

dismissing George’s habeas corpus petition. The District Court construed George’s

petition as a motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255

and dismissed it as a second or successive § 2255 motion filed without authorization from

the Court of Appeals.

       Because the District Court has now provided George the relief he sought in his

mandamus petition to this Court, i.e., a ruling on his habeas corpus petition, we dismiss

his mandamus petition as moot.




                                             2